Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES (UNAUDITED) Nine Months Ended September 30, Year ended December 31, (in millions) Income before income taxes $ Less: Net income (loss) attributable to noncontrolling interests(1) (2 ) 7 ) 19 ) 2 Pre-tax income attributable to BlackRock, Inc. Add: Fixed charges Distributions of earnings from equity method investees 16 41 57 80 42 30 Less: (Losses) earnings from equity method investees 71 91 23 Pre-tax income before fixed charges $ Fixed charges: Interest expense $ Interest expense on uncertain tax positions(2) 1 12 ) 3 3 10 Portion of rent representative of interest(3) 34 45 44 44 43 50 Total fixed charges $ Ratio of earnings to fixed charges 18.0x 18.4x 18.0x 16.0x 13.9x 14.3x (1) Amount includes redeemable and nonredeemable noncontrolling interests. Interest expense on uncertain tax positions has been recorded within income tax expense on the consolidated statements of income. The portion of rent representative of interest is calculated as one third of the total rent expense.
